Exhibit 10.7

GU Reference: 2016-058

EXCLUSIVE LICENSE AGREEMENT

BETWEEN

GEORGETOWN UNIVERSITY

AND

X4 PHARMACEUTICALS, INC.

This Exclusive License Agreement (hereinafter “Agreement”) is entered into and
effective as of the 13th day of December, 2016 (hereinafter “Effective Date”),
by and between GEORGETOWN UNIVERSITY, a Congressionally-chartered academic
institution of higher education organized under the laws of the District of
Columbia, having its principal place of business located at 37th and O Streets,
N.W., Washington, D.C. 20057 (hereinafter “GEORGETOWN” or “LICENSOR”), and X4
Pharmaceuticals, Inc., a corporation organized under the laws of the state of
Delaware with offices located at 784 Memorial Drive, Suite 140, Cambridge, MA
02139 (hereinafter “LICENSEE”).

WHEREAS, GEORGETOWN AND LICENSEE are joint owners of certain Licensed Patents
(as later defined herein) relating to Methods for Treating Cancer;

WHEREAS, Dr. Michael Atkins of GEORGETOWN is a co-inventor of the Licensed
Patents;

WHEREAS, GEORGETOWN desires to have the Licensed Patents developed and
commercialized to benefit the public and is willing to grant a license to
LICENSEE hereunder;

WHEREAS, LICENSEE has represented to GEORGETOWN, to induce it to enter into this
Agreement, that LICENSEE shall commit itself to a diligent program of exploiting
the Licensed Patents so that public utilization shall result therefrom; and

WHEREAS, LICENSEE desires to obtain an exclusive license to GEORGETOWN’s joint
ownership rights under the Licensed Patents upon the terms and conditions
hereinafter set forth.

NOW, THEREFORE, the Parties agree as follows:

ARTICLE 1

Definitions

 

1.1

Terms in this Agreement (other than names of parties and Article headings) that
are set forth with a capitalized first letter have the meanings established for
such

 

1

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

GU Reference: 2016-058

 

  terms in this Article 1 unless otherwise expressly defined in this Agreement
(such definitions shall be equally applicable to both the singular and plural
forms of the defined terms). The words “hereof,” “herein” and “hereunder” and
words of like import when used in this Agreement shall refer to this Agreement
as a whole and not to any particular provision of this Agreement, and Section
references are to this Agreement unless otherwise specified.

 

1.2

“Affiliate” shall mean any corporation or other entity that directly or
indirectly controls, is controlled by or is under common control with a Party to
this Agreement. A corporation or other entity shall be regarded as in control of
another corporation or entity if it owns or directly or indirectly controls more
than fifty percent (50%) of the voting stock or other ownership interest of the
other corporation or entity, or if it possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of the
corporation or other entity or the power to elect or appoint fifty percent (50%)
or more of the members of the governing body of the corporation or other entity.

 

1.3

“Commercially Reasonable Efforts” shall mean, [***].

 

1.4

“Effective Date” shall mean the date first written above.

 

1.5

“End User” shall mean a Person who acquires a Licensed Product directly or
indirectly from Licensee, for use and not for resale following First Commercial
Sale.

 

1.6

“Field” means all therapeutic, prophylactic and diagnostic uses in all disease
indications in humans and animals.

 

1.7

“First Commercial Sale” means the initial transfer by or on behalf of LICENSEE
or its Sublicensees of Licensed Products to a Third Party in exchange for cash
or some equivalent to which value can be assigned for the purpose of determining
Net Sales. For avoidance of doubt, First Commercial Sale excludes transfers or
dispositions of a Licensed Product between LICENSEE and its Affiliates and
Sublicensees or for charitable, promotional (including samples), pre-clinical,
clinical or regulatory purposes.

 

1.8

“Licensed Method” means any method that is covered in whole or in part by a
Valid Claim contained in the Licensed Patents.

 

1.9

“Licensed Patents” means [***].

 

1.10

“Licensed Product” means any product that (a) either is covered by a Valid Claim
in the Licensed Patents, or whose manufacture, use, import, offer for Sale or
Sale would constitute, but for the license granted to the LICENSEE pursuant to
this

 

2

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

GU Reference: 2016-058

 

  Agreement and LICENSEE’s joint ownership of the Licensed Patents, an
infringement of any Valid Claim within the Licensed Patents, or (b) is
developed, made, Sold, registered or practiced using the Licensed Methods or
which is authorized to be used to practice the Licensed Methods, in whole or in
part.

 

1.11

“Net Sales” means the gross amount invoiced by LICENSEE and its Sublicensees
billings to unrelated Third Parties for the Sale of Licensed Products, less the
sum of the following items, to the extent included in the gross amounts invoiced
for such Licensed Products or otherwise directly paid, incurred, allowed,
accrued or specifically allocated by LICENSEE or its Sublicensees with respect
to the Sale of such Licensed Products:

 

  (a)

discounts given and actually taken in amounts customary in the trade for
quantity/volume purchases, cash payments, prompt payments, wholesalers and
distributors;

 

  (b)

rebates and chargebacks allowed, given or accrued (including cash, governmental
and managed care rebates, hospital or other buying group chargebacks, cash and
non-cash coupons, and governmental taxes in the nature of a rebate based on
usage levels or Sales of such Licensed Products);

 

  (c)

sales, value added, import, export, excise and other taxes directly imposed and
with reference to particular Sales;

 

  (d)

outbound transportation, customs charges, and insurance charges prepaid or
allowed; and

 

  (e)

amounts allowed or credited on returns or rejections.

No other deductions shall be made for commissions paid to individuals whether
they are with independent sales agencies or regularly employed by Licensee and
on its payroll, or for the cost of collections. Licensed Products shall be
considered “sold” [***] after billing or invoicing, or upon receipt of payment,
whichever comes first, provided, however, that Licensed Products are actually
shipped to unrelated Third Party customers. If a Licensed Product is distributed
or invoiced for a discounted price substantially lower than customary in the
trade, Net Sales shall be based on the customary amount billed for such Licensed
Products. Without limiting the generality of the foregoing, transfers or
dispositions of a Licensed Product for charitable, promotional (including
samples), pre-clinical, clinical, or regulatory purposes will be excluded from
Net Sales.

 

1.12

“Party” means each of LICENSOR and LICENSEE, and “Parties” means both LICENSOR
and LICENSEE.

 

3

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

GU Reference: 2016-058

 

 

1.13

“Person” means any legal person or entity, including without limitation any
individual, corporation, partnership, joint venture, association, joint stock
company, trust, unincorporated association, limited liability corporation,
governmental entity, or other person or entity of similar nature.

 

1.14

To “Sell” a product means to sell, transfer, lease or otherwise dispose of or
commercialize a product. “Sale” and “Sold” have the corollary meanings ascribed
thereto.

 

1.15

“Sublicense” means present, future, or contingent transfer of any license,
right, option, first right to negotiate or other right granted under the
Licensed Patents, in whole or in part. “Sublicense” includes, without
limitation, strategic partnerships, marketing collaborations, and distribution
agreements.

 

1.16

“Sublicensee” means any Third Party to whom LICENSEE has granted a license to
make, have made, use and/or Sell the Licensed Product or practice the Licensed
Method under the Licensed Patents, provided said Third Party has agreed in
writing with LICENSEE to accept any applicable conditions and restrictions
agreed to by LICENSEE in this Agreement.

 

1.17

“Territory” means worldwide.

 

1.18

“Third Party” means any Person other than the Parties and their respective
Affiliates.

 

1.19

“Valid Claim” means either:

 

  (a)

a claim of an issued and unexpired patent that has not been held permanently
revoked, unenforceable or invalid by a decision of a court or other governmental
agency of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal, and that has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise; or

 

  (b)

a claim of a pending patent application that was filed in good faith and has not
been abandoned or finally disallowed without the possibility of appeal or
refiling of said application.

ARTICLE 2

Grant

 

2.1

Subject to the terms and conditions herein, LICENSOR hereby grants to LICENSEE,
in the Field and Territory, an exclusive license under LICENSOR’s interest in
the Licensed Patents to practice the Licensed Methods and to make, have made,
use, offer to Sell, Sell and import Licensed Products during the Term. The
license includes the right, but not the obligation, to grant one or more
Sublicenses in accordance with the terms of Article 3.

 

4

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

GU Reference: 2016-058

 

2.2

LICENSEE acknowledges and agrees that no license is granted or implied under the
Licensed Patent outside the Field and Territory and will not practice under the
Licensed Patent outside the Field and Territory.

 

2.3

This Agreement confers no license, ownership interest in or other rights by
implication, estoppel or otherwise upon LICENSEE in any technology, know how,
patents, pending patent applications, or products of LICENSOR except as
explicitly set forth in this Agreement, regardless of whether such technology or
patent rights shall be dominant or subordinate to any Licensed Patents.

ARTICLE 3

Sublicensing

 

3.1

LICENSEE shall assure itself of the integrity and financial responsibility of
each Person to whom a Sublicense is granted.

 

3.2

Each Sublicensee shall agree to be bound by all of the obligations, terms and
conditions that obligate, bind or affect LICENSEE under this License Agreement
to the extent that such obligations, terms and conditions are relevant given the
nature of the rights granted by LICENSEE to any given Sublicensee.

 

3.3

LICENSEE shall be and remain responsible for the performance by each Sublicensee
of all of such Sublicensee’s obligations provided herein.

 

3.4

LICENSEE shall agree to ascertain, compute and audit and shall faithfully
ascertain, compute and audit all Net Sales by each Sublicensee hereunder.

 

3.5

LICENSEE shall not grant any rights under the Licensed Patents to Sublicensee
that are inconsistent with this Agreement or that would be a breach of this
Agreement if performed by a Sublicensee.

 

3.6

LICENSEE shall contractually require that each Sublicensee (excluding Third
Party Contractors) shall not at any time, directly or indirectly, in any legal
or administrative proceeding oppose the grant of, dispute the validity of, or
cooperate in any suit against any patent or claim included in the Licensed
Patents (except as required under a court order or subpoena).

 

3.7

Within [***] after entering into any Sublicense (excluding Sublicenses granted
to Third Parties that are clinical research organizations, contract
manufacturers, contract laboratory organizations, and other similar Third
Parties that support the development and commercialization of Licensed Products
on a fee-for-service basis (“Third Party Contractors”) or any amendment to any
such Sublicense, LICENSEE shall notify LICENSOR of the identity of the
Sublicensee and shall provide to LICENSOR a copy of the Sublicense or amendment,
which copy may be redacted to omit proprietary and other sensitive information
to the extent that such redaction does not impact LICENSOR’s ability to confirm
LICENSEE’s compliance with this Agreement.

 

5

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

GU Reference: 2016-058

 

 

3.8

LICENSEE shall provide to LICENSOR notice of any termination of the Sublicenses
described in Section 3.7 within [***] after such event.

 

3.9

Any Sublicense entered into by LICENSEE in violation of the requirements of this
Article 3 shall be null and void and without effect.

ARTICLE 4

Reservation of Rights

 

4.1

LICENSOR expressly reserves all rights not granted herein. LICENSOR reserves all
right to disseminate and publish scientific findings from research conducted by
LICENSOR on its own behalf (and not, for clarity, on behalf of LICENSEE) related
to the Licensed Patents and Licensed Method, subject to Article 12. LICENSEE
reserves all right to disseminate and publish scientific findings from research
conducted by or on behalf of LICENSEE related to the Licensed Patents and
Licensed Method.

ARTICLE 5

Licensee Diligence Obligations

 

5.1

LICENSEE shall use Commercially Reasonable Efforts, or shall cause its
Sublicensees to use Commercially Reasonable Efforts, to develop Licensed Product
and to introduce Licensed Product into the commercial market; thereafter,
LICENSEE or its Sublicensees shall use Commercially Reasonable Efforts to make
Licensed Product reasonably available to the public.

 

5.2

LICENSEE shall use its Commercially Reasonable Efforts to obtain required
government regulatory approval to manufacture, market and Sell the Licensed
Product in the Field in those countries of the Territory where it is
commercially reasonable, in LICENSEE’s judgment, to seek such approvals, and
shall use its Commercially Reasonable Efforts to market the Licensed Product in
quantities sufficient to meet the market demands for such Licensed Product.

 

6

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

GU Reference: 2016-058

 

ARTICLE 6

License Issue Fee and Milestone Payments

 

6.1

License Issue Fee. LICENSEE shall pay to LICENSOR within [***] of the Effective
Date of this Agreement, a license issue fee of fifty thousand dollars ($50,000).
The payment is nonrefundable and is not creditable against any other fee or
payment.

 

6.2

Milestone Payments. In addition to the License Issue Fee, LICENSEE shall, upon
the achievement of the events set forth below, make the following payments to
LICENSOR for each Licensed Product Sold by LICENSEE, its Affiliates and its
Sublicensees:

 

  (a)

[***] dollars ($[***]) upon First Commercial Sale of a Licensed Product.

 

  (b)

[***] dollars ($[***]) upon achieving the first [***] dollars ($[***]) in Net
Sales from the Sale of Licensed Product.

  (c)

[***] dollars ($[***]) upon achieving the first [***] dollars ($[***]) in Net
Sales from the Sale of Licensed Product.

LICENSEE shall notify LICENSOR within [***] of LICENSEE’s determination of the
occurrence of each such event and shall remit payment due under this Section
within [***] of providing such notice to LICENSOR. Payments made pursuant to
this Section 6.2 shall be nonrefundable and shall not be creditable against any
other fee or payment. For purposes of this Section 6.2, [***]. For purposes of
example and without limitation, [***]. Similarly, if, instead of [***]. In
addition, [***] for purposes of this Section 6.2.

 

6.3

Sales or transfers to LICENSEE’s Affiliates or Sublicensees shall not be
included in the calculation of Net Sales until the actual Sale and shipment by
such Affiliate or Sublicensee to a Third Party, except if such Affiliate or
Sublicensee is an End User of the Licensed Product. Under such circumstances
where an Affiliate or Sublicensee of LICENSEE is an End User, Net Sales shall be
based on the lowest Sales price of Licensed Product charged to Third Parties for
the calendar quarter in which the Licensed Product is shipped to such Affiliate
or Sublicensee and which calendar quarter shall be deemed the calendar quarter
of payment, taking into account volumes of purchases.

 

6.4

The LICENSEE agrees to pay all bank transfer charges, and all taxes, fees and
other governmental charges imposed on the payments to the LICENSOR pursuant to
the terms and conditions of this Agreement (excluding any income tax or similar
tax imposed on LICENSOR as a result of its receipt of payments hereunder).

 

7

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

GU Reference: 2016-058

 

 

6.5

All payments under this Agreement should be made payable to “Georgetown
University” and sent to the address identified in Section 17.1 herein. Each
payment should reference this Agreement and identify the obligation under this
Agreement that the payment satisfies.

 

6.6

All payments due under this Agreement shall be drawn on a United States bank and
shall be payable in United States dollars. Conversion of foreign currency to
U.S. dollars for purposes of calculating Net Sales shall be made in accordance
with LICENSEE’s then customary and usual currency conversion procedures,
consistently applied, which shall be consistent with LICENSEE’s usual and
customary generally accepted accounting principles consistently applied and
which procedures shall be disclosed to LICENSOR. Such payments shall be without
deduction of exchange, collection, or other charges, and, specifically, without
deduction of withholding or similar taxes or other government imposed fees or
taxes, except as permitted in the definition of Net Sales.

 

6.7

Any payments by LICENSEE that are not paid on or before the date such payments
are due under this Agreement shall bear interest, to the extent permitted by
law, at an annual rate equal to one percentage point above the U.S. prime rate
of interest as reported in the Wall Street Journal on the date payment is due,
with interest accruing on a daily basis.

ARTICLE 7

Reports and Records of Licensee

 

7.1

Frequency of Reports.

(a)    Before First Commercial Sale. Prior to First Commercial Sale of any
Licensed Product, LICENSEE shall deliver progress reports to LICENSOR annually,
within [***] after the end of each calendar year. Such progress reports shall
describe for each Licensed Product the LICENSEE’s work related to the
development and testing of the Licensed Product and its efforts in obtaining any
required government approvals for marketing the Licensed Product. Each report
will include information sufficient to enable the LICENSOR to determine the
LICENSEE’s progress in commercially developing the Licensed Product, including a
summary of any material work completed by LICENSEE during such calendar year and
any material work planned to be conducted by LICENSEE during the subsequent
calendar year, with respect to the Licensed Product. In the event LICENSOR, in
good faith, does not reasonably deem the information set forth in the report
sufficient for determining progress in commercially developing the Licensed
Product, LICENSEE shall modify the report accordingly.

(b)    Upon First Commercial Sale of a Licensed Product. LICENSEE shall report
to LICENSOR the date of First Commercial Sale of a Licensed Product within [***]
of its determination of the occurrence thereof.

 

8

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

GU Reference: 2016-058

 

(c)    After First Commercial Sale.    After the First Commercial Sale of a
Licensed Product and until the payment of all of the milestone payments in
Section 6.2 for such Licensed Product, LICENSEE shall deliver a report to
LICENSOR within [***] days after December 31 of each year of Net Sales from the
Sale of such Licensed Product during the immediately preceding [***] period
containing the information concerning the immediately preceding [***] period, as
further described in Section 7.2(b).

 

7.2

Reports and Payments.

 

  (a)

LICENSEE shall keep full, true and accurate books and records which shall
contain all information that may be reasonably necessary for the purpose of
showing LICENSEE’s compliance with this Agreement, including without limitation,
the amounts payable to LICENSOR hereunder. Said books of account shall be kept
at LICENSEE’s principal place of business. Said books and the supporting data
shall be open to inspection on behalf of LICENSOR upon no less than [***] days
written notice during reasonable business hours to the extent necessary for the
purpose of verifying LICENSEE’s statement of Net Sales provided under
Section 7.2(b) or compliance in other respects with this Agreement. Such
inspection shall be made not more often than once each calendar year at the
expense of LICENSOR by an independent Certified Public Accountant appointed by
LICENSOR and to whom LICENSEE has no reasonable objection. LICENSEE shall not be
required to retain such records for more than [***] after the date such records
have been created. Notwithstanding the foregoing, in the event that the payment
due date for any milestone payment herein is determined by the independent
Certified Public Accountant to have been due at a date more than [***] earlier
than determined by LICENSEE, then unless LICENSEE disputes such determination
(pursuant to the process set forth in Section 7.2(a)(i) below), LICENSEE shall,
within [***] of such Certified Public Accountant’s determination, remit the
milestone payment due (if not previously paid) and reimburse LICENSOR for the
reasonable, out-of-pocket costs of the audit incurred by LICENSOR. If LICENSEE
disputes the Certified Public Accountant’s determination and such dispute is
resolved against LICENSEE, then Licensee shall, within [***] of the conclusion
of such dispute resolution, remit the milestone payment due (if not previously
paid) and reimburse LICENSOR for the reasonable, out-of-pocket costs of the
audit incurred by LICENSOR.

 

  (i)

LICENSEE may dispute a determination made by LICENSOR’s Certified Public
Accountant pursuant to this Section 7.2(a) by providing written notice to
LICENSOR of such dispute within [***] of LICENSEE’s receipt of such Certified
Public Accountant’s determination. If LICENSEE commences such dispute, the
disputed determination shall be decided by an independent expert having at least
ten (10) years

 

9

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

GU Reference: 2016-058

 

  professional experience in the calculation of net sales of pharmaceutical
products. The Parties shall reasonably cooperate with the expert’s investigation
of the dispute. The decision of the expert shall be final and binding. If the
expert rules in favor of LICENSEE, then the costs and expenses of the expert
shall be paid by LICENSOR, and if the expert rules in favor of LICENSOR, then
the costs and expenses of the expert shall be paid by LICENSEE.

 

  (b)

LICENSEE shall, within [***] days after December 31 of each year, to the extent
required under Section 7.1(c), deliver to LICENSOR a full and detailed report
for the preceding [***] period setting forth the Net Sales of each of LICENSEE
and Affiliate, and each Sublicensee of LICENSEE , including at least the
following information:

 

  (i)

Total amount invoiced for Licensed Product Sold; and

  (ii)

Deductions applicable as provided in the definition of Net Sales.

ARTICLE 8

Patents and Intellectual Property Rights

 

8.1

Patent Prosecution. LICENSEE shall have the first right, but not the obligation,
to prepare, file, prosecute (including to seek extensions of), maintain and
defend all pending patent applications and patents comprising Licensed Patents
(including any inter partes and opposition proceedings relative to Licensed
Patents). LICENSOR shall reasonably cooperate with LICENSEE in the filing,
prosecution, maintenance and defense of the Licensed Patents. Such cooperation
includes promptly executing all documents, or requiring inventors,
subcontractors, employees and consultants and agents of LICENSOR and its
Affiliates to execute all documents, and joining as a party in any proceedings,
as reasonable and appropriate so as to enable the filing, prosecution,
maintenance and defense of any Licensed Patents in any country. If LICENSEE
elects not to file, prosecute, maintain and defend any of the Licensed Patents,
LICENSOR may (but shall not be obligated to), upon notice to LICENSEE, undertake
such filing, prosecution, maintenance and defense of such Licensed Patents at
LICENSOR’s sole cost and expense, subject to LICENSEE’s prior written consent,
not to be unreasonably withheld. LICENSEE may prepare, file, prosecute, maintain
and defend all Licensed Patents using counsel of its choice. In the event that
LICENSEE changes counsel for any reason, LICENSEE shall replace such counsel
with new counsel of its choice that is reasonably acceptable to LICENSOR,
provided, however, that if LICENSOR rejects the choice of new counsel by
LICENSEE [***], then LICENSEE shall be free, in its sole discretion,

 

10

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

GU Reference: 2016-058

 

  to choose an attorney of its choice. LICENSEE shall instruct counsel to
promptly provide LICENSOR with copies of all relevant documentation so that
LICENSOR may be currently and promptly informed and appraised of the prosecution
of Licensed Patents, but in no case [***] in advance of any deadline for filing
a response, and so that LICENSOR may comment upon such documentation
sufficiently in advance of any final deadline for filing a response, provided,
however, that if LICENSOR has not commented upon such documentation [***] to the
final deadline for filing a response, LICENSEE shall be free to respond
appropriately without waiting for LICENSOR’s comments, if any. LICENSEE shall,
in good faith, consider all reasonable comments provided by LICENSOR. LICENSEE
shall not finally and irrevocably cancel all Valid Claims in a Licensed Patent
without LICENSOR’s prior written consent, not to be unreasonably withheld, it
being understood that abandonment of a Licensed Patent shall not be deemed a
cancellation of all Valid Claims in such Licensed Patent if a continuation or
similar application claiming priority (directly or indirectly) to such Licensed
Patent is filed and which continuation or other application includes one or more
Valid Claims of the abandoned Licensed Patent. Both parties hereto shall keep
this documentation in confidence in accordance with the provisions of Article 12
herein.

 

8.2

Costs. Except as provided in Section 8.1, all costs, including without
limitation attorneys’ fees, incurred by LICENSEE for preparing, filing,
prosecuting, copying LICENSOR, and maintaining and defending the Licensed
Patents, whether incurred prior to or after the Effective Date, shall be borne
by LICENSEE. The costs of all oppositions initiated or defended by LICENSEE
shall be considered prosecution expenses and also shall be borne by LICENSEE.

 

8.3

Duration of Obligation. LICENSEE’s obligation to pay costs as set forth in this
Article 8 shall continue until [***] after receipt by either Party of a Notice
of Termination or expiration of this Agreement.

 

8.4

Communication between Parties. Each Party shall promptly inform the other as to
all matters that come to its attention that reasonably could be expected to
materially adversely affect the prosecution, maintenance or defense of the
Licensed Patents.

ARTICLE 9

Patent Marking

Patent Marking. LICENSEE shall mark the Licensed Products with a patent notice
referring to the Licensed Patents in accordance with 35 U.S.C. §287.

 

11

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

GU Reference: 2016-058

 

ARTICLE 10

Enforcement of the Licensor’s Intellectual Property

 

10.1

Third Party Infringement. Each Party shall inform the other Party promptly in
writing of any alleged infringement of the Licensed Patents by a Third Party and
of any available evidence thereof.

 

10.2

During the term of this Agreement, LICENSEE shall have the initial right, but
not the obligation, to prosecute at its own expense any infringement of the
Licensed Patents. If LICENSEE prosecutes any infringement, LICENSOR agrees that
LICENSEE may include LICENSOR as a co-plaintiff in any such suit, and LICENSOR
agrees to join in any such suit, without any expense to LICENSOR. The total cost
of any infringement action commenced or defended by LICENSEE shall be borne by
LICENSEE and LICENSEE shall keep all recovery or damages derived therefrom.

 

10.3

If after [***] of having been notified of any alleged infringement of the
Licensed Patents or such shorter time proscribed by law, LICENSEE:

 

  (a)

has been unsuccessful in persuading the alleged infringer to desist, or

 

  (b)

has not brought and has not been diligently prosecuting an infringement action,
or

 

  (c)

if LICENSEE notifies LICENSOR at any time prior thereto of its intention not to
bring suit against any alleged infringer, then, and in those events only, and
subject to the rights of other co-owners of the Licensed Patents, LICENSOR shall
have the right, but not the obligation, to prosecute at its own expense any
infringement of the Licensed Patents, and LICENSOR may, for such purposes,
require joinder of LICENSEE as involuntary parties to the litigation, provided,
however, that such right to bring an infringement action remains in effect only
for so long as the license granted herein remains exclusive. No settlement,
consent judgment or other voluntary final disposition of the suit may be entered
into without the consent of LICENSEE which consent shall not unreasonably be
withheld, conditioned or delayed. LICENSOR shall indemnify LICENSEE against any
order for costs that may be made against LICENSEE in such proceedings or any
action arising there from, including without limitation, abuse of process and
malicious prosecution. The total cost of any infringement action commenced or
defended by LICENSOR shall be borne by LICENSOR and, subject to the rights of
other co-owners of the Licensed Patents, LICENSOR shall keep all recovery or
damages for past infringement derived therefrom.

 

10.4

In any infringement suit as either Party may institute to enforce the Licensed
Patents pursuant to this Agreement, the other Party hereto shall, at the request
and expense of the Party initiating such suit, cooperate in all respects and, to
the extent possible, have its employees testify when requested and make
available relevant records, papers, information, samples, specimens, and the
like.

 

12

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

GU Reference: 2016-058

 

ARTICLE 11

Indemnification and Insurance

 

11.1

LICENSOR’s Right to Indemnification. LICENSEE shall indemnify, defend and hold
harmless LICENSOR, its directors, trustees, officers, faculty, employees,
students, and agents and their respective successors, heirs and assignees (the
“Indemnitees”), against any and all claims, suits, losses, liabilities, damages,
costs, fees and expenses, including reasonable attorneys’ fees and expenses,
incurred by or imposed upon any of the Indemnitees in connection with any
claims, suits, actions or demands of Third Parties (“Claims”) asserted against
them to the extent arising out of any theory of liability (including without
limitation actions in the form of tort, product liability, negligence, warranty,
strict liability, violation of government regulation, infringement of patent or
other proprietary rights, breach of any representations or warranties by
LICENSEE, failure by LICENSEE to perform any of its obligations under this
Agreement, trademark or trade dress infringement arising out of the use of any
trademark or trade dress by LICENSEE in connection with the Sale of Licensed
Product, copyright infringement arising out of any material published by
LICENSEE, and regardless of whether such action has any factual basis)
concerning any Licensed Product that is made, used, Sold, distributed, supplied
or provided, or any Licensed Method performed, pursuant to any right or license
granted under this Agreement or any Sublicense, except to the extent that any
Claims shall have arisen from the gross negligence or willful misconduct of any
LICENSOR Indemnitee or the breach of this Agreement by any LICENSOR Indemnitee.

LICENSOR Indemnitee shall promptly notify LICENSEE of any Claim with respect to
which such LICENSOR Indemnitee is seeking indemnification hereunder, upon
becoming aware thereof, and permit LICENSEE at LICENSEE’s cost to defend against
such Claim and shall cooperate in the defense thereof. Neither such LICENSOR
Indemnitee nor LICENSEE shall enter into, or permit, any settlement of any such
Claim without the express written consent of the other Party, which shall not
unreasonably be withheld, conditioned or delayed. Such LICENSOR Indemnitee may,
at its option and expense, have its own counsel participate in any proceeding
which is under direction of LICENSEE and will cooperate with LICENSEE and its
insurer in the disposition of any such matter; provided, however, that if
LICENSEE shall not defend such Claim, such LICENSOR Indemnitee shall have the
right to defend such Claim itself and recover from LICENSEE all reasonable
attorneys’ fees and expenses incurred by it during the course of such defense.

 

11.2

Failure to Defend. With respect to any Claim which pursuant to Section 11.1,
LICENSEE shall fail to defend, LICENSEE shall not thereafter question the
liability of LICENSEE hereunder to the Indemnitee for any loss (including
reasonable counsel fees and other reasonable expenses of defense) arising from
such Claim.

 

13

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

GU Reference: 2016-058

 

 

11.3

Claims Period. Notwithstanding the foregoing, the indemnification provisions of
Section 11.1 hereof shall survive termination or expiration of this Agreement,
but only with respect to claims which arose from acts or circumstances which
occurred prior to termination.

 

11.4

Insurance. LICENSEE shall obtain and carry in full force and effect, or shall
provide through self-insurance, commercial general liability insurance,
including product liability and errors and omissions insurance, which shall
protect LICENSEE and Indemnitees with respect to events covered by Section 11.1
above. Such insurance (i) shall list LICENSOR as an additional insured
thereunder, (ii) shall be endorsed to include product liability coverage, and
(iii) shall require [***] written notice to be given to LICENSOR prior to any
cancellation or material change thereof. The limits of such insurance shall be
consistent with limits as are customary in the U.S. pharmaceutical industry for
the activities to be conducted by LICENSEE under this Agreement. LICENSEE shall
provide LICENSOR with Certificates of Insurance evidencing compliance with this
Section. LICENSEE shall continue to maintain such insurance or self-insurance
after the expiration or termination of this Agreement during any period in which
LICENSEE or any SUBLICENSEE continues to make, use, or Sell a product that was a
Licensed Product under this Agreement, and thereafter for a period of [***].

ARTICLE 12

Confidentiality Provisions

 

12.1

Confidential Information. All information disclosed by one Party to another
Party hereunder (“Confidential Information”) shall be maintained in confidence
by the receiving Party and shall not be disclosed to any Third Party or used for
any purpose other than performance of its obligations and exercise of its rights
under this Agreement (“Permitted Purpose”) without the prior written consent of
the disclosing Party for the term of this Agreement and a period of [***]
thereafter, except to the extent that such information is:

 

  (i)

now in the public domain or subsequently enters into the public domain through
no fault of the receiving Party;

 

  (ii)

known by the receiving Party at the time of its receipt and not through a prior
disclosure by the disclosing Party on a confidential basis as documented by the
receiving Party’s written records;

 

  (iii)

developed by or for the receiving Party independently of Confidential
Information received from the disclosing Party as documented by the receiving
Party’s written records;

 

14

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

GU Reference: 2016-058

 

  (iv)

subsequently disclosed to the receiving Party by a Third Party who may lawfully
do so and is not under an obligation of confidentiality to the disclosing Party;

 

  (v)

disclosed to governmental or other regulatory agencies in order to obtain
patents or to gain or maintain approval to conduct clinical trials or to market
and Sell Licensed Products or perform Licensed Methods, but such disclosure may
be only to the extent reasonably necessary to obtain patents or authorizations;
and/or

 

  (vi)

deemed necessary by LICENSEE to be disclosed to Sublicensees, agents,
consultants, and/or other Third Parties for the development and/or
commercialization of Licensed Products and/or in connection with a licensing
transaction and/or a permitted assignment under this Agreement, and/or loan,
financing, or investment and/or acquisition, merger, consolidation, or similar
transaction (or for such entities to determine their interest in performing such
activities) in each case on the condition that any third parties to whom such
disclosures are made agree to be bound by confidentiality and non-use
obligations substantially similar to those contained in this Agreement.

Confidential Information pertaining to the Licensed Patents shall be deemed
Confidential Information of both Parties.

 

12.2

Each Party shall keep in confidence and shall each use its Commercially
Reasonable Efforts to cause its respective officers, directors, employees,
professors, researchers, students, trustees, regents, agents, consultants,
clinical research associates and clinical investigators to whom it is permitted
to disclose information pursuant to the terms of this Agreement to retain in
confidence all Confidential Information of the disclosing Party and not use such
Confidential Information for any purpose other than the Permitted Purpose.
Without limiting the foregoing, each Party shall exercise the same degree of
diligence and care with respect to the Confidential Information of the
disclosing Party as it exercises with respect to its own confidential and
proprietary information.

 

12.3

If a Party is required by judicial or administrative process to disclose
Confidential Information that is subject to the non-disclosure provisions of
this Article 12, such Party shall promptly inform the other Party of the
disclosure that is being sought in order to provide the other Party an
opportunity to challenge or limit the disclosure obligations. Confidential
Information that is disclosed by judicial or administrative process shall remain
otherwise subject to the confidentiality and non-use provisions hereof, and the
disclosing Party, pursuant to law or court order, shall take all steps
reasonably necessary, including without limitation obtaining an order of
confidentiality, to ensure the continued confidential treatment of such
Confidential Information.

 

15

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

GU Reference: 2016-058

 

 

12.4

Either Party may disclose the terms of this Agreement to the extent required, in
the reasonable opinion of such Party’s legal counsel, to comply with applicable
laws, including without limitation the rules and regulations promulgated by the
United States Securities And Exchange Commission. Notwithstanding the foregoing,
prior to such disclosure, the Parties will consult with one another on the terms
of this Agreement that are to be redacted in making any such disclosure. If a
Party discloses this Agreement or any of the terms hereof in accordance with
this Section, such Party agrees, at its own expense, to seek confidential
treatment of portions of this Agreement or such terms as may be reasonably
requested by the other Party.

 

12.5

Publicity. No Party will make any media release or other public announcement
relating to or referring to this Agreement without the prior written consent of
the other Party.

ARTICLE 13

Representation or Warranties; Disclaimer

 

13.1

Warranties. LICENSOR represents and warrants to Licensee that:

(a)    LICENSOR has full right and authority to enter into this Agreement and to
grant the licenses and other rights to LICENSEE as herein described;

(b)    to the best of LICENSOR’s knowledge after reasonably due inquiry, the
execution, delivery and performance of this Agreement does not conflict with any
other agreement, contract, instrument or understanding, oral or written, to
which LICENSOR is a party, or by which it is bound; and

(c)    none of LICENSOR or any of its Affiliates has entered into any agreement
or otherwise licensed, granted, assigned, transferred, conveyed or otherwise
encumbered or disposed of any right, title or interest in or to any of the
Licensed Patents that would conflict with or impair the scope of any rights or
licenses granted hereunder.

 

13.2

Except as may otherwise be expressly set forth in this Agreement, LICENSOR makes
no representation and extends no warranties of any kind concerning the Licensed
Patents, express or implied, including without limitation warranties of
merchantability, fitness for a particular purpose, noninfringement, validity of
Licensed Patents claims, whether issued or pending, and the absence of latent or
other defects, whether or not discoverable. Specifically, and not to limit the
foregoing, LICENSOR makes no warranty or representation (i) regarding the
validity or scope of the Licensed Patents, (ii) that the exploitation of the
Licensed Patents or any Licensed Product or Licensed Method will not infringe
any patents or other intellectual property rights of LICENSOR or of a Third
Party and (iii) that the Licensed Products will be safe or non-hazardous.

 

16

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

GU Reference: 2016-058

 

 

13.3

In no event shall LICENSOR, its trustees, directors, officers, employees and
Affiliates, under any circumstances, be liable or obligated in any manner for
any special, incidental, consequential or exemplary damages arising out of or
related to this Agreement or the transactions contemplated hereunder, even if
LICENSOR is informed in advance of the possibility of such damages occurring.
This limitation is separate and independent of any other remedy limitations and
shall not fail if such other limitation on remedy fails.

 

13.4

LICENSEE hereby represents and warrants to LICENSOR that LICENSEE has the right,
power and authority to enter in to this Agreement and to fully perform all of
its obligations hereunder; and entering into this Agreement does not violate any
agreement or obligation existing between LICENSEE and any Third Party.

ARTICLE 14

Assignment

LICENSEE may not assign, voluntarily, by operation of law, or otherwise, this
Agreement without LICENSOR’s prior written consent, and any attempt to do so
without such consent will be void and of no effect, except that LICENSEE may
assign its rights and obligations under this Agreement without LICENSOR’s
consent to an Affiliate of LICENSEE or to a successor of LICENSEE in connection
with the merger, consolidation, or sale of all or substantially all of
LICENSEE’s assets or equity or that portion of its business to which this
Agreement relates, which assignment shall be disclosed to LICENSOR by written
notice as soon as possible, but in no event no longer than [***] after the
assignment is effective.

ARTICLE 15

Compliance with the Law

 

15.1

LICENSEE shall use Commercially Reasonable Efforts to comply with all
commercially material local, state, federal, and international laws and
regulations relating to the development, manufacture, use and Sale of Licensed
Products.

 

15.2

LICENSEE acknowledges that it is subject to the United States laws and
regulations controlling the export of technical data, computer software,
laboratory prototypes and other commodities. The transfer of such items may
require a license from the cognizant agency of the United States Government and
written assurances by LICENSEE that LICENSEE shall not export data or
commodities to certain foreign countries without prior approval of such agency.
LICENSOR neither represents that a license shall not be required nor that, if
required, it shall be issued.

 

17

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

GU Reference: 2016-058

 

ARTICLE 16

Term and Termination

 

16.1

Term of License. Unless sooner terminated pursuant to another provision of this
Agreement, this Agreement shall continue in full force and effect and shall have
a term expiring upon the last expiration or last final invalidation of the
Licensed Patents, including any extension or reissues thereof.

 

16.2

Voluntary Termination by LICENSEE. LICENSEE shall have the right to terminate
this Agreement, for any reason upon at least sixty (60) days’ prior written
notice to LICENSOR, such notice to state the date, at least sixty (60) days in
the future, upon which termination is to be effective.

 

16.3

Termination for Default. LICENSOR may terminate this Agreement and the license
granted hereunder or render this license non-exclusive, effective upon written
notice from LICENSOR to LICENSEE, for any of the following:

 

  (a)

If LICENSEE does not make a payment due hereunder and fails to cure such
nonpayment (including the payment of interest) within thirty (30) days after the
date of notice of such nonpayment by LICENSOR;

 

  (b)

If LICENSEE defaults in its obligations to procure and maintain insurance in
accordance with Section 11.4 and does not cure such failure within forty-five
(45) days after the date of notice of such failure by LICENSOR; or

 

  (c)

If LICENSEE shall become insolvent, shall make an assignment for the benefit of
creditors, or shall have a petition in bankruptcy filed for or against it that
is not dismissed within sixty (60) days of filing or if a receiver, trustee, or
any similar officer is appointed to take possession, custody, or control of all
or substantially all of LICENSEE’s assets or property or if LICENSEE adopts any
resolution of its Board of Directors or stockholders for the purpose of
effecting any of the foregoing.

 

16.4

Except as provided for in Section 16.3(a) through 16.3(c) above, if LICENSEE
materially defaults in the performance of any material obligations under this
Agreement (including its obligations under Article 5) and the default has not
been cured within [***] after the date of written notice of such default by
LICENSOR, LICENSOR may terminate this Agreement and the license granted
hereunder or render this license non-exclusive. Such termination rights shall be
in addition to and not in substitution for any other remedies that may be
available to LICENSOR. Termination pursuant to this Section 16.4 shall not
relieve the LICENSEE from liability and damages to LICENSOR for breach of this
Agreement.

 

18

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

GU Reference: 2016-058

 

 

16.5

If LICENSEE in good faith disagrees as to whether there has been a default under
Section 16.3 or Section 16.4, (a) LICENSEE shall provide written notice to
LICENSOR that it disputes such claim of default within [***] of receipt of the
written notice of default from LICENSOR, (b) LICENSEE may contest the allegation
of default in a court of competent jurisdiction, (c) from the date of receipt of
such notice by LICENSOR until such time as the dispute has become finally
settled, the running of the time periods as to which LICENSEE must cure such
alleged default shall be suspended, and (d) LICENSOR shall not have the right to
terminate this Agreement unless and until the existence of such default has been
determined. It is understood and acknowledged that during the pendency of such a
dispute, all of the terms and conditions of this Agreement shall remain in
effect and the Parties shall continue to perform all of their respective
obligations hereunder.

 

16.6

Waiver by either Party of a single default or a succession of defaults shall not
deprive such Party of any right to terminate this Agreement arising by reason of
any subsequent default.

 

16.7

Patent Challenge on Sublicensed Patents. LICENSEE shall include provisions in
all agreements granting Sublicenses of LICENSEE’s rights hereunder (excluding
Sublicenses with Third Party Contractors) providing that if the Sublicensee
undertakes a challenge in a legal or administrative proceeding to the validity,
patentability or enforceability of any of the Licensed Patents or otherwise
opposing in a legal or administrative proceeding any of the Licensed Patents
(each a “Patent Challenge”) with respect to which the Sublicensee is
Sublicensed, LICENSEE shall be permitted to terminate such Sublicense. If a
Sublicensee of LICENSEE undertakes a Patent Challenge of any such Licensed
Patent under which such Sublicensee is Sublicensed, then LICENSEE within [***]
after receipt of notice from LICENSOR of such Patent Challenge demanding
termination of the Sublicense shall terminate the applicable Sublicense
agreement. If LICENSEE fails to so terminate such Sublicense agreement, LICENSOR
may terminate this Agreement.

 

16.8

Effect of Termination.

 

  (a)

Termination of Licensee’s Rights. Upon termination of this Agreement, the
license granted hereunder shall terminate and all of the Parties’ rights granted
under this Agreement shall immediately terminate. Any such termination shall not
relieve either Party from any obligations accrued prior to the date of such
termination. For clarity, termination of LICENSEE’s rights under this Agreement
shall not affect LICENSEE’s rights as a co-owner of the Licensed Patents or
rights obtained from other co-owners of the Licensed Patents.

 

19

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

GU Reference: 2016-058

 

 

  (b)

Upon termination, each Party shall promptly return to the other Party, or
destroy, all Confidential Information of the other Party provided to it under
this Agreement, regardless of medium, including without limitation, magnetically
recorded writings or legible and readable copies thereof, which are in its
possession, custody, or control, provided, however, a Party shall not be
obligated to return or destroy Confidential Information of the other Party which
such Party can show that it independently developed or which is Confidential
Information of both LICENSOR and LICENSEE. Notwithstanding the foregoing, each
Party may retain one copy of the Confidential Information of the other Party in
its confidential legal files for the purpose of establishing the extent of the
disclosure and its obligations hereunder.

 

  (c)

The provisions under which this Agreement may be terminated will be in addition
to any and all other legal remedies which either Party may have for the
enforcement of any and all terms hereof, and do not in any way limit any other
legal remedy such Party may have.

 

  (d)

The following provisions of this Agreement shall survive termination: Articles
1, 11, 12, 16.8, and 17 will survive the termination of this Agreement.

ARTICLE 17

Miscellaneous

 

17.1

Notice. Any notices required or permitted under this Agreement shall be in
writing, shall specifically refer to this Agreement, and shall be sent by hand,
recognized national overnight courier, confirmed facsimile transmission,
confirmed electronic mail, or registered or certified mail, postage prepaid,
return receipt requested, to the following addresses or facsimile numbers of the
Parties:

If to GEORGETOWN:

By courier:

Vice President

Office of Technology Commercialization

Georgetown University

Harris Building, Suite 1500

3300 Whitehaven Street, N.W.

Washington, DC 20007

Fax: 202-687-3111

 

20

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

GU Reference: 2016-058

 

By United States Postal Service:

Vice President

Office of Technology Commercialization

Georgetown University

Box 571408

Washington, DC 20057-1408

 

  If to X4:

Attn: John Celebi

Chief Operating Officer

X4 Pharmaceuticals, Inc.

784 Massachusetts Avenue, Suite 140

Cambridge MA 02139

All notices under this Agreement shall be deemed effective upon receipt. A Party
may change its contact information immediately upon written notice to the other
Parties in the manner provided in this Section.

 

17.2

Governing Law. This Agreement and all disputes arising out of or related to this
Agreement (whether in contract, tort or otherwise), and the validity,
performance, interpretation, enforcement, breach or termination hereof, and any
remedies relating thereto, shall be governed by and construed in all respects
under, the laws of the State of New York without giving effect to its conflicts
of law principles.

 

17.3

Force Majeure. No Party shall be liable or responsible hereunder by reason of
any failure or delay in the performance of its obligations hereunder on account
of strikes, shortages, riots, insurrection, fires, flood, storm, explosions,
acts of God, war, governmental action, labor conditions, earthquakes, or any
other cause which is beyond the reasonable control of such Party.

 

17.4

Further Assurances. Each Party agrees to cooperate fully with the other Parties
and to execute such further instruments, documents and agreements and to give
such further written assurances, as may be reasonably requested by the other
Party, to better evidence and reflect the transactions contemplated hereby, and
to carry into effect the intent and purposes of this Agreement.

 

17.5

Amendment and Waiver. This Agreement may be amended, supplemented, or otherwise
modified only by a writing that refers explicitly to this Agreement and that is
signed on behalf of all Parties. No term or provision hereof will be considered
waived by a Party, and no breach excused by a Party, unless such waiver or
consent is in writing signed on behalf of the Party against whom the waiver is
asserted. No consent by either Party to, or waiver of, a breach by either Party,
whether express or implied, will constitute a consent to, waiver of, or excuse
of any other different or subsequent breach by a Party.

 

17.6

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the Parties and their respective permitted successors and assigns.

 

21

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

GU Reference: 2016-058

 

 

17.7

Non-Use of LICENSOR Name. LICENSEE and Sublicensees shall not use the name of
“Georgetown University,” or any variation, adaptation, or abbreviation thereof,
or of any of its trustees, officers, faculty, students, employees, or agents, or
any trademark, service mark, seal, mascots, crests or logo owned by GEORGETOWN
or any of its personnel, or any adaptation of them, or any terms of this
Agreement in any promotional, advertising or sales literature or, except as
permitted by Section 12.4, other public announcement or disclosure without the
prior written consent of Georgetown. The foregoing notwithstanding, without the
consent of GEORGETOWN, LICENSEE may state that it is licensed by LICENSOR under
one or more of its patents and/or patent applications comprising the Licensed
Patents.

 

17.8

Equitable Relief. Each Party agrees that certain breaches of this Agreement by
the other Party may result in irreparable harm to the other Party, the extent of
which would be difficult and/or impracticable to assess, and that money damages
would not be an adequate remedy for such breach. Accordingly, the other Party
shall be entitled to seek immediate equitable and other provisional relief,
including without limitation specific performance of this Agreement and a
temporary restraining order and/or preliminary and/or permanent injunction, as a
remedy for such breach in addition to any and all other remedies available to a
Party at law or in equity and without prejudice to any such other remedies.

 

17.9

Relationship of Parties. Each Party’s relationship with the other is that of an
independent contractor, and nothing in this Agreement is intended to, or should
be construed to, create a partnership, agency, joint venture or employment
relationship. No Party is authorized to make any representation, contract or
commitment on behalf of the other.

 

17.10

Severability. In the event that any provision of this Agreement shall be
unenforceable or invalid under any applicable law or be so held by applicable
court decision, such unenforceability or invalidity shall not render this
Agreement unenforceable or invalid as a whole, and, in such event, such
provisions shall be changed and interpreted so as to best accomplish the
objectives of such unenforceable or invalid provision within the limits of
applicable law or applicable court decisions.

 

17.11

Headings. The paragraph headings appearing in this Agreement are inserted only
as a matter of convenience and in no way define, limit, construe or describe the
scope or extent of such paragraph or in any way affect such paragraph.

 

17.12

Counterparts. This Agreement may be signed in two or counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. If this Agreement is executed in counterparts, no

 

22

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

GU Reference: 2016-058

 

  signatory hereto shall be bound until all of the Parties named below have duly
executed or caused to be duly executed a counterpart of this Agreement. A
signature on a copy of this Agreement received by either Party by facsimile or
PDF e-mail is binding upon the other Party as an original. The Parties agree
that a photocopy of such facsimile or PDF e-mail may also be treated by the
Parties as a duplicate original.

 

17.13

Entire Agreement. This Agreement constitutes the entire agreement between the
Parties with respect to its subject matter and supersedes all prior agreements
or understandings between the Parties relating to its subject matter.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

GEORGETOWN UNIVERSITY:     X4 PHARMACEUTICALS, INC.: By:   /s/ Claudia Cherney
Stewart     By:   /s/ John Celebi Name:   Claudia Cherney Stewart, Ph.D.    
Name:   John Celebi Title:   Vice President, Office of Technology
Commercialization     Title:   Chief Operating Officer Date:   12/13/2016    
Date:   12/13/2016

 

23

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.